
	
		III
		112th CONGRESS
		2d Session
		S. RES. 590
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2012
			Mr. Casey submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of
		  Children's Grief Awareness Day.
	
	
		Whereas 1 in 5 children in the United States will
			 experience the death of a close friend or relative by the age of 18 years
			 old;
		Whereas in the United States, 1,900,000 children under the
			 age of 18 years old have lost 1 or both parents;
		Whereas the death of a loved one can affect a child for
			 the rest of his or her life;
		Whereas the death of a loved one causes confusion and
			 distress because the child does not understand why the loved one died;
		Whereas a grieving child often feels lonely, fearful, and
			 misunderstood, hindering the ability to face feelings and manage grief;
		Whereas children have often been called “forgotten
			 mourners” because many people erroneously believe that children are resilient
			 enough to “just get over” grief;
		Whereas a grieving child needs to have his or her feelings
			 acknowledged, a listening ear, and the support of caring individuals, such as
			 family members, friends, and others who are also grieving a loss;
		Whereas Children’s Grief Awareness Day began in 2008,
			 through grassroots efforts to help others understand the impact of death on
			 children, and the need for support, and to provide ways for adults and young
			 people to show support and solidarity for grieving children;
		Whereas Children’s Grief Awareness Day is observed every
			 year on the Thursday before Thanksgiving, immediately preceding the winter
			 holidays, which can be a particularly difficult time for grieving
			 children;
		Whereas individuals can participate in Children's Grief
			 Awareness Day by engaging in activities that raise awareness of the needs of
			 grieving children and by wearing blue on that day as a symbol of support for
			 grieving children;
		Whereas, on November 15, 2012, thousands of children and
			 adults from all walks of life and across the United States will join together
			 to show support for grieving children by participating in Children’s Grief
			 Awareness Day; and
		Whereas November 15, 2012, would be an appropriate day to
			 designate as Children’s Grief Awareness Day to help the public
			 understand the devastating impact of the death of a loved one on a child, and
			 of the need for support for grieving children: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Children’s Grief Awareness Day to raise awareness of and
			 support for grieving children;
			(2)recognizes the
			 hard work that grieving children do every day in creating a new life out of the
			 pieces remaining of their old lives;
			(3)applauds the
			 individuals that volunteer to support grieving children;
			(4)salutes the
			 Federal, State, and local organizations that work on behalf of grieving
			 children;
			(5)recognizes the
			 tireless efforts put forth by the individuals that help grieving children day
			 after day; and
			(6)encourages the
			 people of the United States to observe Children’s Grief Awareness Day with
			 appropriate programs and activities.
			
